DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sekoguchi (JP 2004270809 A) in view of Kremer (US 20090038687 A1) in further view of Borland (US 5511576 A) and Kita (US 20050150548 A1).
Regarding Claim 1:
With respect to the preamble the phrase “of a fuel cell vehicle” a recitation of the intended use of the claim invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The prior art structure described in the rejection below is capable of performing the intended use. 
Further regarding claim Sekoguchi discloses a thermal-activated, pressure relief device (1, Figure 1, the safety valve is the thermal-activated pressure relief device) that has:
A hollow body (2 and 10, Figure 1, the main body and the cap are the hollow body) and a tank (T, Figure 1); 
a hydrogen discharge block (6, Figure 1, the discharge block is capable of discharge hydrogen); 
a hydrogen discharge pipe (4, Figure 1) having a plurality of second hydrogen discharge holes (Figure 1, the radial passages (12) create a plurality of second hydrogen discharge holes); 
a piston (8, Figure 1) fitted on an outer side of the hydrogen discharge pipe (4, Figure 1) to be able to move up and down and to open and close the second hydrogen discharge holes (Page 3, Lines 108-120); 

a melting alloy (7, Figure 1) disposed between the piston (8, Figure 1) and the stopper (2a, Figure 1) and melting at a predetermined temperature or more (Page 3, Lines 110-111).
	Sekoguchi does not disclose:
A hollow body mounted at an outlet of a hydrogen tank; 
a hydrogen discharge block having a plurality of first hydrogen discharge holes and mounted and fixed in an upper portion of the hollow body; 
a hydrogen discharge pipe connected to a bottom of the hydrogen discharge block; 
a stopper mounted in a lower portion of the hollow body and limiting a downward movement distance of the piston.
	Kremer teaches a thermally activated pressure relief valve that has:
A stopper (16, Figure 2) mounted in a lower portion of the hollow body (12, Figure 2) and limiting a downward movement distance (Paragraph [0029]) of the piston (14, Figure 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sekoguchi to include a stopper mounted in a lower portion of the hollow body and limiting a downward movement distance as taught by Kremer with the motivation to move the plunger based on the fluid pressure within the valve. 
	Sekoguchi and Kremer do not teach:
A hydrogen discharge block having a plurality of first hydrogen discharge holes and mounted and fixed in an upper portion of the hollow body; and
a hydrogen discharge pipe connected to a bottom of the hydrogen discharge block. 
	Borland teaches a piston-type thermally activated relief device that has:

a hydrogen discharge pipe (72, Figure 2, the retaining nut is the hydrogen discharge pipe) connected to a bottom of the hydrogen discharge block (50, Figure 2). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sekoguchi and Kremer to include a hydrogen discharge block having a plurality of first hydrogen discharge holes and mounted and fixed in an upper portion of the hollow body and a hydrogen discharge pipe connected to a bottom of the hydrogen discharge block as taught by Borland with the motivation to prevent possible rupture of a pressure vessel. 
Sekoguchi, Kremer, and Borland discloses the claimed invention except for a plurality of first hydrogen discharge holes.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to add the first hydrogen discharge hole of Borland, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Sekoguchi, Kremer, and Borland do not teach:
A hollow body mounted at an outlet of a hydrogen tank.
	Kita teaches a safety valve that has:
A hollow body mounted at an outlet of a hydrogen tank (Paragraph [0031]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Sekoguchi, Kremer, and Borland to include a hollow body mounted at an outlet of a hydrogen tank as taught by Kita with the motivation to relieve pressure of a hydrogen tank in a vehicle to improve safety.  

Regarding Claim 5:
The above-discussed combination of Sekoguchi, Kremer, Kita, and Borland accounts for this subject matter where Sekoguchi discloses wherein the second hydrogen discharge holes are formed laterally through the hydrogen discharge pipe and arranged with regular intervals around the hydrogen discharge pipe (Page 3, Lines 106-108, the radial passages open to the outer periphery where the holes are at regular intervals through the hydrogen discharge pipe (4)).

Regarding Claim 8:
Sekoguchi discloses:
	A piston (8, Figure 1).
Sekoguchi, Kita, and Borland do not teach:
Wherein an O-ring and a backup ring for hermetically keeping hydrogen are disposed on an outer side of the piston.
	Kremer teaches:
Wherein an O-ring (28, Figure 2) and a backup ring (30, Figure 2) for hermetically keeping hydrogen (Paragraph [0028]) are disposed on an outer side of the piston (Figure 2, the O-ring and the backup ring are on the outside of the piston (14)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sekoguchi, Kita, and Borland to include wherein an O-ring and a backup ring for hermetically keeping hydrogen are disposed on an outer side of the piston as taught by Kremer with the motivation to prevent the escape of compressed gas from the cylinder if the valve is not activated. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sekoguchi in view of Kremer in further view of Borland, Kita, and Takeda (JP 2009058088 A).
Regarding Claim 2:
Sekoguchi discloses:
Wherein a first female threaded portion (Figure 1, the thread of the hollow body is a female thread) is formed in the hollow body (2 and 10, Figure 1) and a first male threaded portion thread-fastened to the first female threaded portion is formed on an outer side (Figure 1, the hydrogen discharge block is has a male thread that is connected to the female thread) of the hydrogen discharge block (6, Figure 1).
Sekoguchi, Kremer, Kita, and Borland do not teach:
Wherein a first female threaded portion is formed in an upper portion of the hollow body.
	Takeda teaches a pressure relief valve that has:
Wherein a first female threaded portion is formed in an upper portion (Figure 1, the hollow body has a female threaded portion) of the hollow body (2, Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sekoguchi, Kremer, Kita, and Borland to include wherein a first female threaded portion is formed in an upper portion of the hollow body as taught by Takeda with the motivation to hold the valve seat for the pressure relief valve so that it can release pressure if the tank is over heated. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sekoguchi in view of Kremer in further view of Borland, Kita, and Hackman (US 5791367 A).
Regarding Claim 9:
Sekoguchi discloses:
	A melting alloy (7, Figure 1).
Sekoguchi, Kita, and Borland do not teach:
Wherein the melting alloy is a low-melting point alloy of non-lead materials, keeps in close contact with the piston on the stopper when temperature is less than a predetermined level, and is melted and discharged outside due to downward movement of the piston by discharge pressure of hydrogen when temperature is the predetermined level or more.
Kremer teaches:
Wherein the melting alloy (18, Figure 2, the fusible sleeve is the melting alloy) keeps in close contact with the piston (14, Figure 2) on the stopper (12-2, Figure 2, the housing bottom wall is the stopper) when temperature is less than a predetermined level (Paragraph [0028]), and is melted and discharged outside due to downward movement of the piston (14, Figure 2) by discharge pressure of hydrogen when temperature is the predetermined level or more (Paragraph [0029]).
	Sekoguchi, Kremer, Kita, and Borland do not teach:
Wherein the melting alloy is a low-melting point alloy of non-lead materials.
	Hackman teaches a pressure relief device that has:
Wherein the melting alloy is a low-melting point alloy of non-lead materials (Column 7, Lines 10-15, the fusible alloy can be one or a chemical composition of fusible alloys including tin).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sekoguchi, Kremer, Kita, and Borland to include wherein the melting alloy is a low-melting point alloy of non-lead materials as taught by . 

Allowable Subject Matter
Claims 3-4 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Taku (US 6367499 B2) teaches a safety valve that has a hollow body, a piston, and a melting alloy.
Sarne (US 5762091 A) teaches a thermal-pressure relief device that has a hollow body, a hydrogen discharge block, female threads, male threads, and discharge holes. 
Green (US 5144973 A) teaches a safety valve for compressed gas cylinders that has a hollow body, male threads, and female threads.
Visnic (US 4744382 A) teaches a combination thermal or pressure activated relief valve that has a hollow body, a melting alloy, and a hydrogen discharge pipe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373.  The examiner can normally be reached on Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753